NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                         ROY OLSEN, JR., Appellant.

                             No. 1 CA-CR 14-0550
                              FILED 7-28-2015


           Appeal from the Superior Court in Maricopa County
                          CR2013-112244-001
              The Honorable Margaret R. Mahoney, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Droban & Company, P.C., Anthem
By Kerrie M. Droban
Counsel for Appellant



                       MEMORANDUM DECISION

Presiding Judge John C. Gemmill delivered the decision of the Court, in
which Judge Kenton D. Jones and Judge Donn Kessler joined.
                             STATE v. OLSEN
                            Decision of the Court

G E M M I L L, Judge:

¶1             Roy Olsen, Jr. appeals from his convictions and sentences for
one count of possession of dangerous drugs for sale, a class 2 felony, and
one count of possession of drug paraphernalia, a class 6 felony. Olsen’s
counsel filed a brief in compliance with Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), stating that she has searched
the record and found no arguable question of law and requesting that this
court examine the record for reversible error. Olsen was afforded the
opportunity to file a pro se supplemental brief, and he has done so. See State
v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). For the following reasons, we
affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            “We view the facts and all reasonable inferences therefrom in
the light most favorable to sustaining the convictions.” State v. Powers, 200
Ariz. 123, 124, ¶ 2 (App. 2001).

¶3             On March 14, 2013, around 11:15 p.m., a Phoenix police officer
attempted to pull over Olsen because he was driving a vehicle with an
expired license plate. The officer pursued Olsen for multiple blocks, first
initiating the lights on the patrol vehicle and then the siren because Olsen
failed to stop. When the vehicle stopped, the officer placed Olsen under
arrest for failure to stop. Upon searching Olsen, the officer discovered a
small baggie containing methamphetamine. Later, during an inventory
search of the vehicle, officers discovered three more baggies containing
methamphetamine, two small scales, and hypodermic needles. The total
weight of the four bags of methamphetamine was 101.43 grams.

¶4            In May 2014, a jury found Olsen guilty of possession of
dangerous drugs for sale, a class 2 felony, and possession of drug
paraphernalia, a class 6 felony. The trial court then conducted a hearing on
aggravating circumstances. The jury found as an aggravating circumstance
beyond a reasonable doubt that Olsen committed the offenses as
consideration for the receipt, or in the expectation of the receipt, of anything
of pecuniary value. Additionally, Olsen admitted to having nine prior
felony convictions, and as a result the court found that he was a category
three repeat offender.

¶5           At the sentencing hearing, the court weighed the aggravating
circumstance and various mitigating circumstances. Olsen was sentenced



                                       2
                              STATE v. OLSEN
                             Decision of the Court

to a mitigated term of thirteen years for the possession of drugs for sale
conviction and three years for the drug paraphernalia conviction, and the
court ordered the terms to be served concurrently. The court gave Olsen
credit for 87 days of presentence incarceration. Olsen filed a timely notice
of appeal. We have jurisdiction under Article 6, Section 9, of the Arizona
Constitution and Arizona Revised Statutes (“A.R.S.”) sections 12-
120.21(A)(1), 13-4031 and 13-4033.

                                 DISCUSSION

¶6             In his supplemental brief, Olsen cites the portions of the
record where he made a Rule 20 motion and six objections during the trial.
See Ariz. R. Crim. P. 20. Olsen does not make any specific argument in
regard to the trial court’s rulings on these matters nor does he cite any law
that would indicate the court abused its discretion, and this may constitute
a waiver of any argument on these rulings. See Ariz. R. Crim. P.
31.13(c)(1)(vi) (“[A]ppellant's brief shall include . . . [a]n argument which
shall contain the contentions of the appellant with respect to the issues
presented, and the reasons therefor, with citations to the authorities,
statutes and parts of the record relied on.”); see also State v. Carver, 160 Ariz.
167, 175 (1989) (“Failure to argue a claim usually constitutes abandonment
and waiver of that claim.”) (citations omitted). Even setting potential
waiver aside, this court has reviewed the record and determined that the
trial court did not abuse its discretion when it ruled on Olsen’s objections.
See State v. Hampton, 213 Ariz. 167, 178, ¶ 45 (2006) (trial court’s decision to
admit evidence will not be disturbed on appeal absent abuse of discretion).
Additionally, substantial evidence was presented to support the jury’s
verdict on each count, and thus the court’s denial of Olsen’s Rule 20 motion
was proper. See State v. Fulminante, 193 Ariz. 485, 493, ¶ 24 (1999) (directed
verdict of acquittal warranted only in absence of substantial evidence).

¶7            Having considered defense counsel’s brief and examined the
record for reversible error, see Leon, 104 Ariz. at 300, we find none. The
evidence presented supports the convictions and the sentences imposed fall
within the range permitted by law. As far as the record reveals, Olsen was
represented by counsel at all stages of the proceedings, and these
proceedings were conducted in compliance with his constitutional and
statutory rights and the Arizona Rules of Criminal Procedure.

¶8            Pursuant to State v. Shattuck, 140 Ariz. 582, 584–85 (1984),
counsel’s obligations in this appeal have ended. Counsel need do no more
than inform Olsen of the disposition of the appeal and his future options,



                                        3
                           STATE v. OLSEN
                          Decision of the Court

unless counsel’s review reveals an issue appropriate for submission to the
Arizona Supreme Court by petition for review. Olsen has thirty days from
the date of this decision in which to proceed, if he desires, with a pro se
motion for reconsideration or petition for review.

                             CONCLUSION

¶9           The convictions and sentences are affirmed.




                                 :ama




                                    4